DETAILED ACTION

Regarding Claims 2-5 and 23. Cancelled.
Regarding Claims 6-12, 14-17, 19, 21 and 24-26. Withdrawn

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.        Claims 1, 13, 18, 20, 22 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019, as well as updated guideline issued on October 2019)), subject matter eligibility under the 35 USC 101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 18, we recognize that the limitations “generate, based on the roof measurements, a three dimensional computer model of the roof that includes at least two roof sections and one or more ridge lines distinguishing the at least two roof sections, adjust the three-dimensional computer model based on one or more features of the at least two roof section, calculating the roof edge measurements assuming each of the at least two roof sections has no slope regardless of an actual slope of each of the at least two roof sections of the roof, fusing the at least two roof sections into a fused roof section by removing the ridge lines, subtracting an amount from one or more of the roof edge measurements corresponding to an estimated roof overhang over one or more walls of the building to obtain adjusted roof edge measurements, subtracting an amount from one or more of the adjusted roof edge measurements corresponding to an estimated wall width to obtain further adjusted roof edge measurements, and calculating an estimated total roof area of the roof based at least in part on the further adjusted roof edge measurements and assuming the fused roof section has no slope, and generate, based at least in part on the estimated total roof area of the roof of the adjusted three-See also Applicant's Figure 1C (as one example), which describes using mathematical operations (namely subtraction in the original disclosure). For Claim 22, the limitations “correlating the first aerial image with the second aerial image….generating based at least in part on the estimated total roof area measurement of the adjusted computer roof model, an estimated floor area measurement of the building,” are abstract ideas for the same reason as above. Similar rejections are made for other dependent claims.
          With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with any additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. The limitations “receive roof measurements of a building having a roof, wherein the received measurements include roof edge measurements of the roof, the roof measurements based on one or more photographs of the building” and “receiving a first and second aerial image of a building having a roof, each of the aerial images providing a different view of the roof of the building,” but said limitations are directed to mere insignificant data collection activity to provide data to be implemented in the identified abstract idea. The limitations “computer and “memory” are recited, but said limitations are nothing more than a generic computer where the abstract idea is being implemented (Applicant is advised that the Supreme Court in Alice has stated that the mere implementation of abstract idea in a generic computer does not cure the 101 eligibility issue). Finally, the claims recite “generate a floor area measurement estimate report that includes one or more images of the building annotated with numerical values that indicates the estimated floor area 
          Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. However, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations involving “receiving roof measurements of a building having a roof, where the received roof measurement include roof edge measurement of the roof, the roof measurements based on one or more photographs of the building " and “receiving a first and second aerial image of a building having a roof, each of the aerial images providing a different view of the roof of the building,” are recited, but said limitations would not be considered significantly more and something that the industry had not been able to obtain, since such steps are not only mere data collection (or extra-solution) activity that will be used in the estimating steps that were discussed above recited at high level of generality, but are “well understood, routine, conventional activities previously known to the industry.” (for evidence of conventionality, see references in the IDS. As an example, see Forlani et al., “Building reconstruction and visualization from LIDAR data, Introduction section, as well as some of the references cited under the Conclusion section, under Pertinent Arts). Furthermore, the limitations “computer” and memory” are recited, but said limitations are merely a recitation of generic computer and associated computer structure that serves to perform generic computer functions that are well-understood, routine and conventional activities previously known to the pertinent industry. Finally, the claims recite “generate a floor area measurement estimate report that includes one or more images of the building annotated with numerical values that indicates the estimated floor area measurement,” but said limitations are merely directed insignificant post-solution activity of displaying the processed data from the implementation of the abstract idea that is well-understood, routine, and conventional as well. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive, for the reason given above as well as reasons given in previous Office actions, particularly the Examiner’s response to the Applicant’s argument in the Office Action sent out on 10/04/2018.
          Applicant argues that the amended claims with respect to the measurement and generating of a report describe practical application. In response, the Examiner respectfully disagrees. As had been explained above, the roof measurements based on one or more photographs and first and second aerial images, are merely directed to insignificant data collection activity that is well-understood, routine and conventional. 
          Applicant further argues that the limitations directed to generation of a three-dimensional model, fusing roof section, non-conventional transformations, etc are practical application of any underlying abstract idea and specific, non-abstract. In Response, the Examiner respectfully disagrees and state that said limitations are all abstract ideas (and not additional elements), as they are directed to usage of mathematical concept, including mathematical operations, geometrical relations and manipulations involving roof measurements all being performed using a general purpose computer. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865